   Case 2:19-cv-01994-JAD-VCF Document 25 Filed 05/18/20 Page 1 of 11



 1 DENISE A. BRADSHAW, ESQ.
   Nevada State Bar No.: 10521
 2 BRADSHAW LAW LLC
   603 Pine Street
 3 Elko, Nevada 89801
   TELE: (775) 738-7444
 4 FACSIMILE: (775) 738-7455
   E-Mail: denise@bradshawlawnv.com
 5 ATTORNEY FOR PLAINTIFF
 6 MARK E. TRAFTON, ESQ.
   Nevada State Bar Number: 6525
 7 1900 Industrial Road
   Las Vegas, Nevada 89102
 8 TELE: (702) 385-1813
   FACSIMILE: (702) 382-9633
 9 E-Mail: mark@belltransportation.com
               - and -
10 JOHN H. COTTON, ESQ.
   Nevada Bar Number 5268
11 TODD M. WEISS, ESQ.
   Nevada Bar Number: 14130
12 JOHN H. COTTON & ASSOCIATES
   7900 West Sahara Avenue, Suite 200
13 Las Vegas, Nevada 89117
   TELE: (702) 832-5909
14 FACSIMILE: (702) 832-5910
   Email: jhcotton@cottonlaw.com
15        tweiss@cottonlaw.com
   ATTORNEYS FOR DENBEL & WHITTLESEA
16
   RHONDA LONG, ESQ.
17 Nevada Bar Number: 10921
   LAW OFFICE OF LEE J. GRANT, II
18 8345 West Sunset Road, Suite 250
   Las Vegas, Nevada 89113
19 TELE: (702) 233-9303
   FACSIMILE: (702) 780-8119
20 E-Mail: Rhlong@geico.com
   ATTORNEY FOR GLENN WILLIAM MURPHY
21
                            UNITED STATES DISTRICT COURT
22
                                  DISTRICT OF NEVADA
23
   JOSEPHINE DI VINCENZO,                )    CASE NO.: 2:19-cv-01994-JAD-VCF
24                                       )
                       Plaintiff,        )
25                                       )
   vs.                                   )  STIPULATION AND ORDER GRANTING
26                                       )      LEAVE TO PLAINTIFF TO FILE
   SOLOMON WOJI DENBEL;                  )     SECOND AMENDED COMPLAINT
27 WHITTLESEA BLUE CAB COMPANY, )                 AND TO AMEND CAPTION
28 continued...
     Case 2:19-cv-01994-JAD-VCF Document 25 Filed 05/18/20 Page 2 of 11



 1 a Nevada corporation; GLENN     )
   WILLIAM MURPHY; DOES I-X,       )
 2 inclusive; ABC CORPORATIONS,    )
   inclusive; and, XYZ PARTNERSHIPS,
                                   )
 3 inclusive,                      )
                                   )
 4                 Defendants.     )
   ________________________________)
 5
 6         IT IS HEREBY STIPULATED, by and among counsel for the parties, pursuant to LR
 7 26-1(b)(2), that Plaintiff may file her Second Amended Complaint (a copy of which is
 8 attached hereto as Exhibit “A”) in the above-entitled action.
 9         IT IS FURTHER STIPULATED that, pursuant to Graziose v. Am. Home Prods. Corp.,
10 ....
11 ....
12 ....
13 ....
14 ....
15 ....
16 ....
17 ....
18 ....
19 ....
20 ....
21 ....
22 ....
23 ....
24 ....
25 ....
26 ....
27 ....
28 ....

                                               -2-
     Case 2:19-cv-01994-JAD-VCF Document 25 Filed 05/18/20 Page 3 of 11



 1 202 F.R.D. 638, 643 (D. Nev. 2001), the DOE allegations be removed from the caption.
 2         DATED this    6th    day of MAY, 2020.
 3 BRADSHAW LAW LLC
 4
 5 By: /s/ DENISE A. BRADSHAW                  By: /s/ MARK E. TRAFTON
       DENISE A. BRADSHAW                          MARK E. TRAFTON
 6     Nevada Bar Number: 10521                    Nevada Bar Number: 6525
       603 Pine Street                             1900 Industrial Road
 7     Elko, Nevada 89801                          Las Vegas, Nevada 89102
       ATTORNEY FOR PLAINTIFF                      ATTORNEY FOR DENBEL/
 8                                                 WHITTLESEA BLUE CAB COMPANY
 9 LAW OFFICE OF LEE J. GRANT, II                   JOHN H. COTTON & ASSOCIATES
10
11 By: /s/ RHONDA LONG                              By: /s/ JOHN H. COTTON
       RHONDA LONG                                      JOHN H. COTTON
12     Nevada Bar Number: 10921                         Nevada Bar Number: 5268
       8345 West Sunset Road, Suite 250                 TODD M. WEISS
13     Las Vegas, Nevada 89113                          Nevada Bar Number: 14130
       ATTORNEY FOR GLENN WILLIAM                       7900 West Sahara Avenue, #200
14     MURPHY                                           Las Vegas, Nevada 89117
                                                        ATTORNEYS FOR DENBEL/
15                                                      WHITTLESEA BLUE CAB
                                                        COMPANY
16
17                                         ORDER
18         IT IS SO ORDERED.
19         IT IS FURTHER ORDERED that the caption in the above-entitled action shall be
20 ....
21 ....
22 ....
23 ....
24 ....
25 ....
26 ....
                               5-15-2020
27 ....
28 ....

                                             -3-
Case
Case 2:19-cv-01994-JAD-VCF
     2:19-cv-01994-JAD-VCF Document
                           Document 24-1
                                    25 Filed
                                         Filed05/18/20
                                               05/06/20 Page
                                                         Page4 1ofof118
Case
Case 2:19-cv-01994-JAD-VCF
     2:19-cv-01994-JAD-VCF Document
                           Document 24-1
                                    25 Filed
                                         Filed05/18/20
                                               05/06/20 Page
                                                         Page5 2ofof118
Case
Case 2:19-cv-01994-JAD-VCF
     2:19-cv-01994-JAD-VCF Document
                           Document 24-1
                                    25 Filed
                                         Filed05/18/20
                                               05/06/20 Page
                                                         Page6 3ofof118
Case
Case 2:19-cv-01994-JAD-VCF
     2:19-cv-01994-JAD-VCF Document
                           Document 24-1
                                    25 Filed
                                         Filed05/18/20
                                               05/06/20 Page
                                                         Page7 4ofof118
Case
Case 2:19-cv-01994-JAD-VCF
     2:19-cv-01994-JAD-VCF Document
                           Document 24-1
                                    25 Filed
                                         Filed05/18/20
                                               05/06/20 Page
                                                         Page8 5ofof118
Case
Case 2:19-cv-01994-JAD-VCF
     2:19-cv-01994-JAD-VCF Document
                           Document 24-1
                                    25 Filed
                                         Filed05/18/20
                                               05/06/20 Page
                                                         Page9 6ofof118
Case
Case 2:19-cv-01994-JAD-VCF
     2:19-cv-01994-JAD-VCF Document
                           Document 25
                                    24-1Filed
                                           Filed
                                               05/18/20
                                                 05/06/20Page
                                                           Page
                                                              107ofof11
                                                                      8
Case
Case 2:19-cv-01994-JAD-VCF
     2:19-cv-01994-JAD-VCF Document
                           Document 25
                                    24-1Filed
                                           Filed
                                               05/18/20
                                                 05/06/20Page
                                                           Page
                                                              118ofof11
                                                                      8
